[J-3-2015] [MO:Baer, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


PHILADELPHIA FIREFIGHTERS' UNION,            :   No. 16 EAP 2014
LOCAL 22, INTERNATIONAL                      :
ASSOCIATION OF FIREFIGHTERS,                 :   Appeal from the order of Commonwealth
AFL-CIO BY ITS GUARDIAN AD LITEM             :   Court entered on 09/18/2013 at No. 869
WILLIAM GAULT, PRESIDENT, TIM                :   C.D. 2013 reversing the order entered on
MCSHEA, VICE PRESIDENT, KELVIN               :   05/14/2013, in the Court of Common Pleas,
FONG, VICE PRESIDENT, AND FIRE               :   Civil Division, Philadelphia County at No.
LIEUTENANT ANDREW THOMAS,                    :   1039 May Term 2013.
                                             :
                     Appellants              :   ARGUED: March 10, 2015
                                             :
                                             :
              v.                             :
                                             :
                                             :
CITY OF PHILADELPHIA, MAYOR                  :
MICHAEL A. NUTTER, RICHARD                   :
NEGRIN, LLOYD AYERS,                         :
                                             :
                     Appellees               :


                                 CONCURRING OPINION


MR. JUSTICE STEVENS                                             DECIDED: July 20, 2015

       I write separately to express my concern that the current procedure for promotion

of civil service employees, provided for by the existing language of Philadelphia’s Home

Rule Charter and Civil Service Regulations, does not serve to maintain objectivity in the

promotion process, but instead enables the very manipulation of the process that the civil

service system was intended to prevent. Re-crafting the Home Rule Charter and the

Civil Service Regulations to better prevent the potential for such abuse is not the function

of this Court, however. Instead, we must apply the terms of those documents, as written.
      The Majority Opinion has accomplished this, and I concur in the result reached by

the Majority, which affirms the order of the Commonwealth Court reversing the Court of

Common Pleas’ grant of mandamus relief to the Philadelphia Firefighters’ Union.




                             [J-3-2015] [MO: Baer, J.] - 2